       Case 2:08-cr-00129-HB Document 81 Filed 06/25/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
           v.                        :
                                     :              NO. 08-129
SHAUN PETTIWAY                       :

                                  ORDER

          AND NOW, this       25th         day of June 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the petition of defendant Shaun Pettiway to

transfer him to home confinement (Doc. #77) is DENIED.




                                         BY THE COURT:



                                         /s/ Harvey Bartle III
                                                                       J.
